Case 0:19-cv-62303-WPD Document 7 Entered on FLSD Docket 10/29/2019 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-CV-62303-WPD

 SECURITIES AND EXCHANGE COMMISSION,

                Plaintiff,
 v.

 JAN ATLAS,

                Defendant.

                                                        /

           JUDGMENT OF PERMANENT INJUNCTION AND OTHER RELIEF
                     AGAINST DEFENDANT JAN ATLAS

        This cause comes before the Court upon Plaintiff Securities and Exchange Commission’s

 Unopposed Motion for a Judgment of Permanent Injunction and Other Relief Against Defendant

 Jan Atlas (“Judgment”).       By the attached Consent of Defendant Jan Atlas to Judgment of

 Permanent Injunction and Other Relief (“Consent”), Atlas has waived service of a summons and

 the Complaint, entered a general appearance, consented to entry of this Judgment, waived findings

 of fact and conclusions of law, and waived any right to appeal from this Judgment. The Court

 finds good cause exists for entry of the Judgment. Accordingly, the Commission’s Motion is

 GRANTED. The Court further orders as follows:

                                                   I.

                               PERMANENT INJUNCTIVE RELIEF

                             A. Section 17(a) of the Securities Act of 1933

        IT IS ORDERED AND ADJUDGED that Atlas is permanently restrained and enjoined

 from violating Section 17(a) of the Securities Act of 1933 (“Securities Act”) (15 U.S.C. § 77q(a))

 in the offer or sale of any security by the use of any means or instruments of transportation or
Case 0:19-cv-62303-WPD Document 7 Entered on FLSD Docket 10/29/2019 Page 2 of 6



 communication in interstate commerce or by use of the mails, directly or indirectly:

        1. to employ any device, scheme, or artifice to defraud;

        2. to obtain money or property by means of any untrue statement of material fact or any

            omission of a material fact necessary in order to make the statements made, in the light

            of the circumstances under which they were made, not misleading; or

        3. to engage in any transaction, practice, or course of business which operates or would

            operate as a fraud or deceit upon the purchaser, with respect to:

                (A) any investment strategy or investment in securities,

                (B) the prospects for success of any product or company,

                (C) the use of investor funds,

                (D) compensation to any person, or

                (E) whether any investment product is a security or required to be registered under

                    the securities laws.

        IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

 Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual

 notice of this Judgment by personal service or otherwise: (a) Atlas’ officers, agents, servants,

 employees, and attorneys; and (b) other persons in active concert or participation with Atlas or

 with anyone described in (a).

             B. Section 10(b) and Rule 10b-5 of the Securities Exchange Act of 1934

        IT IS FURTHER ORDERED AND ADJUDGED that Atlas is permanently restrained

 and enjoined from violating, directly or indirectly, Section 10(b) of the Securities Exchange Act

 of 1934 (“Exchange Act”) (15 U.S.C. § 78j(b)) and Rule 10b-5 promulgated thereunder (17 C.F.R.

 § 240.10b-5), by using any means or instrumentality of interstate commerce, or of the mails, or of



                                                 2
Case 0:19-cv-62303-WPD Document 7 Entered on FLSD Docket 10/29/2019 Page 3 of 6



 any facility of any national securities exchange, in connection with the purchase or sale of any

 security:

        1. to employ any device, scheme, or artifice to defraud;

        2. to make any untrue statement of a material fact or to omit to state a material fact

             necessary in order to make the statements made, in the light of the circumstances under

             which they were made, not misleading; or

        3. to engage in any act, practice, or course of business which operates or would operate

             as a fraud or deceit upon any person, with respect to:

                (A) any investment strategy or investment in securities,

                (B) the prospects for success of any product or company,

                (C) the use of investor funds,

                (D) compensation to any person, or

                (E) whether any investment product is a security or required to be registered under

                    the securities laws.

        IT IS FURTHER ORDERED AND ADJUDGED that, as provided in Federal Rule of

 Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive actual

 notice of this Judgment by personal service or otherwise: (a) Atlas’ officers, agents, servants,

 employees, and attorneys; and (b) other persons in active concert or participation with Atlas or

 with anyone described in (a).

                                                 II.
         DISGORGEMENT, PREJUDGMENT INTEREST, AND CIVIL PENALTY

        IT IS FURTHER ORDERED AND ADJUDGED that upon motion of the Commission,

 the Court may order disgorgement, prejudgment interest on disgorgement, and/or a civil penalty

 against Atlas. Prejudgment interest on disgorgement shall be calculated from July 27, 2018, based

                                                  3
Case 0:19-cv-62303-WPD Document 7 Entered on FLSD Docket 10/29/2019 Page 4 of 6



 on the rate of interest used by the Internal Revenue Service for the underpayment of federal income

 tax as set forth in 26 U.S.C. § 6621(a)(2). In connection with the Commission’s motion for

 disgorgement or a civil penalty, and at any hearing held on such a motion: (i) Atlas will be

 precluded from arguing that he did not violate the federal securities laws as alleged in the

 Complaint; (ii) Atlas may not challenge the validity of the Consent or this Judgment; (iii) solely

 for the purposes of such motion, the allegations of the Complaint shall be accepted as and deemed

 true by the Court; and (iv) the Court may determine the issues raised in the motion on the basis of

 affidavits, declarations, excerpts of sworn deposition or investigative testimony, and documentary

 evidence, without regard to the standards for summary judgment contained in Rule 56(c) of the

 Federal Rules of Civil Procedure. In connection with the Commission’s motion for disgorgement

 or a civil penalty, the parties may take discovery, including discovery from appropriate non-

 parties. If the Court later orders Atlas to pay a specific disgorgement amount, Atlas shall receive

 a dollar-for-dollar setoff against that amount from any amounts paid as restitution in the criminal

 action styled United States v. Jan Atlas, Case No. 19-cr-60258, Southern District of Florida, and

 any settlement amounts paid in the bankruptcy action styled In re 1 Global Capital, LLC, Case

 No. 18-19121-RBR, Southern District of Florida, provided that to receive the setoff Atlas must

 file in this action proof of payments made in the other two actions.

                                                III.

                               INCORPORATION OF CONSENT

        IT IS FURTHER ORDERED AND ADJUDGED that the Consent filed herewith is

 incorporated herein with the same force and effect as if fully set forth herein, and Atlas shall

 comply with all of the undertakings and agreements set forth therein.

                                                 IV.

                               RETENTION OF JURISDICTION
                                                  4
Case 0:19-cv-62303-WPD Document 7 Entered on FLSD Docket 10/29/2019 Page 5 of 6



        IT IS FURTHER ORDERED AND ADJUDGED that this Court shall retain jurisdiction

 of this matter and over Atlas in order to implement and carry out the terms of this Judgment and

 all Orders and Decrees that may be entered, to entertain any suitable application or motion for

 additional relief within the jurisdiction of this Court, and to order any other relief that this Court

 deems appropriate under the circumstances.

                                                  V.

                          BANKRUPTCY NONDISCHARGEABILITY

        IT IS FURTHER ORDERED AND ADJUDGED that for purposes of exceptions to

 discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the allegations in the

 Amended Complaint are true and admitted by Atlas, and further, any debt for a civil penalty or

 other amounts due by Atlas under this Judgment or any other judgment, order, consent order,

 decree, or settlement agreement entered in connection with this proceeding, is a debt for the

 violation by Atlas of the federal securities laws or any regulation or order issued under such laws,

 as set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                  VI.

                                  RULE 54(b) CERTIFICATION

        There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil




                                                   5
Case 0:19-cv-62303-WPD Document 7 Entered on FLSD Docket 10/29/2019 Page 6 of 6



 Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.

                                                VII.

                                ADMINISTRATIVE CLOSURE

         The Clerk is directed to ADMINISTRATIVELY CLOSE this case.



         DONE AND ORDERED in Chambers at Fort Lauderdale, Florida this 28th day of October,

 2019.




 Copies furnished to:
 All Counsel of Record




                                                 6
